Appeal from an order of the Supreme Court, Erie County (Joseph R. Glownia, J), entered April 3, 2006 in a personal injury action. The order, insofar as appealed from, denied defendants’ motion to set aside the verdict and granted in part plaintiff’s cross motion to increase the award of damages.
It is hereby ordered that said appeal be and the same hereby is unanimously dismissed without costs (see Smith v Catholic Med. Ctr. of Brooklyn & Queens, 155 AD2d 435 [1989]; see also CPLR 5501 [a] [1], [2]). Present—Hurlbutt, J.P., Gorski, Lunn, Fahey and Peradotto, JJ.